Title: To Benjamin Franklin from Coder: A Memorandum, [after 14 October 1777]
From: Coder, Henry
To: Franklin, Benjamin


[After October 14, 1777]
Notte pour monsieur le docteur franklin.
En me retirant dans ma chaumiere je previens monsieur le docteur que les anciens fourniseurs emploies par M. deaene, acoutumés a gagnier cent pour cent sur les fournitures qu’ils font et n’ayant pu se resoudre a se contenter du profit modique qu’il y a a faire sur la miene et honteux de continuér la leur dont j’ai demontré les enormes defectuosités ainsi que la cherté, sont pervenus a decidér m. deane a envoier des drapts en nature, pour faire travaliér en amerique afin de vous cachér les nouveaux moyens qu’ils emploient pour continuér de metre impunement votre pays au piliage.
On c’est scervi pour vous faire adoptér ce nouveau projet que vous m’avés dit dans le tempts etre impraticable a cause de la dificulté de trouver des ouvriers en amerique, d’un pretexte aussi feaux qu’indessent ce que j’ai eclersi. On c’est avisé de faire payer un droit exorbitant pour chaque huniforme que vous envoiés a nentes. On a comencé cette manoeuvre sulement depuis l’envoi des treise cents que je vous ai expediés pour nentes. C’est ce que m. williams put vous certifiér et pour prouvér sans replique que le gouvernment n’i a aucune pard comme on a voulu vous le faire entendre, c’est que je m’obligerai s’il y a lieu a vous rendre les huniformes francts de tous droits dans tel pord du royaume que vous indiquerés, ou si vous preferés a continuér d’envoier des drapts en nature, je vous previens que le seul moyen de contenir dans des bornes un pu moins deshonnetes ceux qui vous fournissent actuelement des drapts, c’est de donnér a un homme dont vous serés sur un ordre pour fournir une certaine quantite des drapts afin qu’on puisse jugér par comparaison des prix et de la qualité.
 
Notation: M. Codere
